Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing 10 February 2020. Claims 1-20 are presently pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 February 2020, 10 June 2020, 22 September 2020, 30 June 2021, and 7 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10592121. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US 10592121. Claims 1-20 of the instant application are generic to all that is recited in claims 1-20 of US Patent No. 10592121. Specifically, the instant claims differ in only the recitation of a third interface versus a transaction bus capable of being coupled to a host device of US Patent No. 10592121, and as identically disclosed in Figures 1 of the instant application and US 10592121. Additionally, the dependent claims of the instant application contain nearly verbatim recitation of the limitations of the dependent claims in US 10592121 except for their number ordering. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Lea (US 2018/0239531, hereinafter Lea).
Regarding claim 1, Chang discloses a high-bandwidth memory (HBM) system, comprising: an HBM device (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104); and
a logic circuit that receives a first command from a host device through a first interface and converts the first command to a first processing-in-memory (PIM) command that is sent through a second interface to the HBM device (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the 
Chang does not disclose the first PIM command having a non-deterministic latency for completion.
However, Lea teaches a PIM command having a non-deterministic latency for completion (See Lea, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea, [0039]).

Regarding claim 2, Chang in view of Lea disclosed the HBM system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108, and [0074], disclosing the interface includes control and data buses),
wherein the first command is received by the logic circuit through the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102), and
wherein a first command packet corresponding to the first command is received by the logic circuit through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between 
Regarding claim 3, Chang in view of Lea disclosed the HBM system of claim 2 as described hereinabove. Chang further discloses a transaction bus coupled between the logic circuit and the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses),
wherein the logic circuit sends an indication to the host device over the transaction bus when the first PIM command has completed (See Chang, [0076] disclosing the interface including response and request links, the response link sends packets from the 3DS memory to the host).

Regarding claim 4, Chang in view of Lea disclosed the HBM system of claim 3 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device through the command/address bus when the HBM system is ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses), and
wherein a response corresponding to the second command is output from the logic circuit to the host device through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 5, Chang in view of Lea disclosed the HBM system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses),
wherein the first command is received by the logic circuit from the host device through the command/address bus
wherein a first command packet corresponding to the first command is received by the logic circuit from the host device through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Lea further discloses the system further comprises a transaction bus between the logic circuit and the host device and wherein the logic circuit sends an indication to the host device over the transaction bus when the first PIM command has completed (See Lea, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host).

Regarding claim 6, Chang in view of Lea disclosed the HBM system of claim 1 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device through the first interface and converts the second command to a second PIM command that is sent through the second interface to the HBM device (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic latency for completion (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 7, Chang in view of Lea disclosed the HBM system of claim 6 as described hereinabove. Chang further discloses wherein in response to the second command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Regarding claim 8, Chang discloses a logic circuit for a high-bandwidth memory (HBM) system (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104), the logic circuit comprising: a first interface coupled to a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108, and [0074], disclosing the interface includes control and data buses);
a second interface (See Chang Fig. 1, disclosing base die 102 coupled to stacked memory dies 104 creating a second interface); and
the logic circuit receiving a first command from a host device through the first interface and converting the first command to a first processing-in-memory (PIM) command that is sent to an HBM device through the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface).
Chang does not disclose a third interface coupled to a transaction bus, the first PIM command having a non-deterministic latency for completion and the logic circuit further sending an indication to the host device over the third interface when the first PIM command has completed.
However, Lea discloses a third interface coupled to a transaction bus, the first PIM command having a non-deterministic latency for completion (See Lea, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host) and the logic circuit further sending an indication to the host device over the third interface when the first PIM command has completed (See Lea, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea, [0039]).

Regarding claim 9, Chang in view of Lea disclosed the HBM system of claim 8 as described hereinabove. Chang further discloses wherein a first command packet corresponding to the first command is received by the logic circuit from the host device through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Lea further discloses wherein a time between when the first command is received from the host device and when the HBM system is ready to receive another command from the host device is non-deterministic (See Lea, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement 

Regarding claim 10, Chang in view of Lea disclosed the HBM system of claim 9 as described hereinabove. Chang further discloses wherein subsequent to the first command a second command is received by the logic circuit from the host device through the command/address bus (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099), and
wherein an output corresponding to the second command is output from the logic circuit to the host device through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 11, Chang in view of Lea disclosed the HBM system of claim 10 as described hereinabove. Chang further discloses wherein the logic circuit further receives a third command from the host device through the first interface and converts the third command to a second PIM command that is sent to the HBM device through the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface),
the second PIM command having a deterministic latency for completion (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined 

Regarding claim 12, Chang in view of Lea disclosed the HBM system of claim 11 as described hereinabove. Chang further discloses wherein in response to the third command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Regarding claim 13, Chang in view of Lea disclosed the HBM system of claim 12 as described hereinabove. Chang further discloses wherein the logic circuit receives a fourth command from the host device (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands at [0099]), and
wherein a time between when the fourth command is received by the logic circuit from the host device and when the HBM system is ready for the host device to receive another command from the host device is deterministic (See Chang, [0098], where in the case of the fourth being a normal DRAM command, the received command may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 14, Chang in view of Lea disclosed the HBM system of claim 13 as described hereinabove. Chang further discloses wherein the fourth command is received through the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B), and
wherein a fourth command packet corresponding to the fourth command is received through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base 

Regarding claim 15, Chang discloses a high-bandwidth memory (HBM) system (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104), comprising:
an HBM device that includes processing-in-memory (PIM) functionality (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104, and [0099] receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands); and
a logic circuit comprising a first interface, a second interface, the logic circuit receiving a first command from a host device through the first interface and converting the first command to a first processing-in-memory (PIM) command that is sent to an HBM device through the second interface (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface). 
Chang does not disclose a third interface coupled to a transaction bus, the first PIM command having a non-deterministic latency for completion, and the logic circuit further sending an indication to the host device over the third interface when the first PIM command has completed.
However, Lea discloses a third interface coupled to a transaction bus (See Lea, Fig. 1A status bus 157 and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host), the first PIM command having a non-deterministic latency for completion, and the logic circuit further sending an indication to the host device over the third interface when the first PIM command has completed (See Lea, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea, [0039]).

Regarding claim 16, Chang in view of Lea disclosed the HBM system of claim 15 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus, wherein the first command is received by the logic circuit through the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a first command packet corresponding to the first command is received by the logic circuit through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 17, Chang in view of Lea disclosed the HBM system of claim 16 as described hereinabove. Lea further discloses wherein the logic circuit sends an indication to the host device over the transaction bus when the first PIM command has completed (See Lea, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host).

Regarding claim 18, Chang in view of Lea disclosed the HBM system of claim 17 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device through the command/address bus when the HBM system is ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a response corresponding to the second command is output from the logic circuit to the host device through the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 19, Chang in view of Lea disclosed the HBM system of claim 15 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device through the first interface and converts the second command to a second PIM command that is sent through the second interface to the HBM device (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic latency for completion (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 20, Chang in view of Lea disclosed the HBM system of claim 19 as described hereinabove. Chang further discloses wherein in response to the second command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], where in the case of the second command being an ordinary DRAM command, DRAM commands may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks for access based on host command data locations).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137